[Cite as State v. Horton, 2020-Ohio-533.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




STATE OF OHIO,                                   :

       Appellee,                                 :      CASE NO. CA2019-05-070

                                                 :             OPINION
    - vs -                                                      2/18/2020
                                                 :

ZANETA HORTON,                                   :

       Appellant.                                :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2018-08-1319



Michael T. Gmoser, Butler County Prosecuting Attorney, Willa Concannon, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Christopher P. Frederick, 300 High Street, Suite 550, Hamilton, Ohio 45011, for appellant




        RINGLAND, J.

        {¶ 1} Appellant, Zaneta Horton, appeals the trial court's restitution order. For the

reasons detailed below, we affirm.

        {¶ 2} Horton pled guilty to aggravated assault. Pursuant to the plea agreement,

Horton agreed to pay any out of pocket medical expenses incurred by the victim. At

sentencing, Horton was sentenced to a term of community control. The trial court also
                                                                        Butler CA2019-05-070

awarded $7,434.19 in restitution to the victim.        Horton now appeals, raising a single

assignment of error for review:

       {¶ 3} THE TRIAL COURT ERRED WHEN IT ORDERED MS. HORTON TO PAY A

TOTAL OF $7,434.19.00 [sic] IN RESTITUTION

       {¶ 4} In her sole assignment of error, Horton argues the trial court erred by ordering

her to pay $7,434.19 in restitution, alleging the restitution amount was not supported by

competent or credible evidence. We disagree.

       {¶ 5} R.C. 2929.18(A)(1) allows a sentencing court to order restitution to the victim of

the offender's crime in an amount based on the victim's economic loss. "Economic loss" is

defined as any economic detriment suffered by a victim as a direct and proximate result of

the commission of an offense and includes any medical cost incurred as a result of the

commission of the offense. R.C. 2929.01(L). The amount of restitution ordered must bear a

reasonable relationship to the victim's economic loss. State v. Middleton, 12th Dist. Butler

No. CA2005-11-499, 2006-Ohio-4558, ¶ 16.             Prior to imposing a restitution order, a

sentencing court must determine the amount of restitution to a reasonable degree of

certainty, ensuring that the amount is supported by competent, credible evidence. State v.

Christman, 12th Dist. Preble Nos. CA2009-03-007 and CA2009-03-008, 2009-Ohio-6555, ¶

9.

       {¶ 6} In the present case, Horton expressly agreed in her written plea agreement to

pay "restitution for any out of pocket medical expenses" incurred by the victim. Horton also

agreed at the plea hearing that she would "pay any restitution owed resulting from any out of

pocket medical expenses suffered by the victim." During sentencing, the victim described the

injuries she sustained and the medical costs she incurred. The victim further explained that

she did not have health insurance to cover her medical expenses. The state then presented

copies of the victim's medical bills, including a receipt for prescription drugs for $19.19 and a
                                               -2-
                                                                       Butler CA2019-05-070

medical bill from the victim's doctor for $7,415.00.

       {¶ 7} On appeal, Horton argues that the medical bill was sent to the victim

approximately eight months prior to sentencing and fails to reflect any credits from an insurer

or provider write-off. As a result, Horton maintains that "[d]ue to the age of the medical

statement, the Court should have requested an updated statement reflecting the balance

owed on the date of sentencing. An updated medical statement would have detailed [the

victim's] actual loss."

       {¶ 8} Following review, we find Horton's argument to be without merit. As noted

above, Horton agreed to make restitution for the victim's medical payments and the state

presented the medical bills that were proximately caused by Horton's actions. The trial court

was under no obligation to request an "updated medical statement." In sum, the trial court's

restitution order is appropriate, made to a reasonable degree of certainty, and supported by

competent, credible evidence. Horton's sole assignment of error is overruled.

       {¶ 9} Judgment affirmed.


       HENDRICKSON, P.J., and S. POWELL, J., concur.




                                              -3-